 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.1 Filed 02/03/21 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

                                    CASE NO:

FELICIA TOWNSEND,
individually and on behalf of all
others similarly situated,                          CLASS ACTION

      Plaintiff,                                    JURY TRIAL DEMANDED

v.

LAVENDER LINGERIE LLC
d/b/a SAVAGE X FENTY,

     Defendant.
__________________________________/

                           CLASS ACTION COMPLAINT

      Plaintiff Felicia Townsend brings this class action against Defendant

Lavender Lingerie LLC d/b/a Savage X Fenty and alleges as follows upon personal

knowledge as to Plaintiff and Plaintiff’s own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by

Plaintiff’s attorneys.

                            NATURE OF THE ACTION

      1.     This is a putative class action pursuant to the Telephone Consumer

Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).

      2.     Defendant sells women’s lingerie through the website www.savagex.com.



                                          1
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.2 Filed 02/03/21 Page 2 of 18




      3.     To promote its business and goods to consumers, Defendant uses

automated marketing calls and text messages without first obtaining the required express

written consent.

      4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s

unlawful conduct, which has resulted in the invasion of privacy, harassment,

aggravation, and disruption of the daily life of thousands of individuals. Plaintiff also

seeks statutory damages on behalf of Plaintiff and members of the Class, and any other

available legal or equitable remedies.

                           JURISDICTION AND VENUE

      5.     This Court has federal question subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer

Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).

      6.     The Court has personal jurisdiction over Defendant and venue is proper in

this District because Defendant directs, markets, and provides its business activities to

this District, and because Defendant’s unauthorized marketing scheme was directed by

Defendant to consumers in this District, including Plaintiff.

      7.     Furthermore, Defendant initiated and directed, or caused to be initiated and

directed, the transmission of unsolicited text messages to Plaintiff’s cellular telephone

number (the “0871 Number”). The 0871 Number has an area code (313) that specifically




                                            2
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.3 Filed 02/03/21 Page 3 of 18




coincides with locations in Michigan, and Plaintiff received such messages on the 0871

Number while residing in and physically present in Michigan.

                                       PARTIES

      8.     Plaintiff is a natural person who, at all times relevant to this action, was a

resident of the State of Michigan.

      9.     Defendant is a California corporation whose principal office is located in

El Segundo, California. Defendant directs, markets, and provides its business activities

throughout the state of Michigan.

      10.    Unless otherwise indicated, the use of Defendant’s name in this Complaint

includes all agents, employees, officers, members, directors, heirs, successors, assigns,

principals, trustees, sureties, subrogees, representatives, vendors, and insurers of

Defendant.

                                      THE TCPA

      11.    The TCPA prohibits: (1) any person from calling a cellular telephone

number; (2) using an automatic telephone dialing system (“ATDS”) or an artificial or

prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §

227(b)(1)(A).

      12.    The TCPA exists to prevent communications like the ones described

within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).




                                            3
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.4 Filed 02/03/21 Page 4 of 18




       13.    In an action under the TCPA, a plaintiff must show only that the defendant

“called a number assigned to a cellular telephone service using an automatic dialing

system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d

1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).

       14.    The Federal Communications Commission (“FCC”) is empowered to

issue rules and regulations implementing the TCPA. According to the FCC’s findings,

calls in violation of the TCPA are prohibited because, as Congress found, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. The FCC also

recognized that wireless customers are charged for incoming calls whether they pay in

advance or after the minutes are used. Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd 14014 (2003).

       15.    In 2012, the FCC issued an order further restricting automated

telemarketing calls, requiring “prior express written consent” for such calls. See In the

Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

       16.    To obtain express written consent for telemarketing calls, a defendant must

establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear

and conspicuous disclosure’ of the consequences of providing the requested


                                               4
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.5 Filed 02/03/21 Page 5 of 18




consent….and having received this information, agrees unambiguously to receive such

calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838

¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

      17.    The TCPA regulations promulgated by the FCC define “telemarketing” as

“the initiation of a telephone call or message for the purpose of encouraging the purchase

or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12).

In determining whether a communication constitutes telemarketing, a court must

evaluate the ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC,

788 F.3d 814, 820 (8th Cir. 2015).

      18.    “Neither the TCPA nor its implementing regulations ‘require an explicit

mention of a good, product, or service’ where the implication of an improper purpose is

‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913,

918 (9th Cir. 2012)).

      19.    “‘Telemarketing’ occurs when the context of a call indicates that it was

initiated and transmitted to a person for the purpose of promoting property, goods, or

services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §

64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).




                                            5
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.6 Filed 02/03/21 Page 6 of 18




       20.    The FCC has explained that calls motivated in part by the intent to sell

property, goods, or services are considered telemarketing under the TCPA. See In re

Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are

encouraged to purchase, rent, or invest in property, goods, or services during the call or

in the future. Id.

       21.    In other words, offers “that are part of an overall marketing campaign to

sell property, goods, or services constitute” telemarketing under the TCPA. See In re

Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

18 FCC Rcd. 14014, ¶ 136 (2003).

       22.    If a call is not deemed telemarketing, a defendant must nevertheless

demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-

advertising calls”).

                                        FACTS

       23.    On January 14, 2021, Defendant caused the following automated

marketing text message to be transmitted to Plaintiff’s cellular telephone number ending

in 0871 (“0871 Number”):




                                            6
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.7 Filed 02/03/21 Page 7 of 18




      24.    At the time Plaintiff received the message she was the sole user of the 0871

Number.

      25.    Defendant’s text message constitutes telemarketing/advertising because it

promotes Defendants business, goods and services.

      26.    Plaintiff did not provide Defendant with her express written consent to be

contacted by text messages using an ATDS.

      27.    The impersonal and generic nature of Defendant’s text message

demonstrates that Defendant utilized an ATDS in transmitting the messages. The

message includes no personal identifiers and is formatted in a generic manner.

      28.    The number used by Defendant (86120) is known as a “short code,” a

standard 5-digit code that enables Defendant to send SMS text messages en masse,

while deceiving recipients into believing that the message was personalized and sent

from a telephone number operated by an individual.

      29.    Short codes work as follows: Private companies known as SMS gateway

providers have contractual arrangements with mobile carriers to transmit two-way SMS

                                           7
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.8 Filed 02/03/21 Page 8 of 18




traffic. These SMS gateway providers send and receive SMS traffic to and from the

mobile phone networks' SMS centers, which are responsible for relaying those messages

to the intended mobile phone. This allows for the transmission of a large number of SMS

messages to and from a short code.

       30.    Another sign of an ATDS being used by Defendant is that upon Plaintiff

responding “stop” to the text message, Plaintiff received the following automated

response from the ATDS:




       31.    Upon information and belief, Defendant caused similar text messages to

be sent to individuals residing within this judicial district.

       32.    To send the text messages, Defendant used a messaging platform (the

“Platform”) that permitted Defendant to transmit thousands of automated text messages

without any human involvement.




                                              8
 Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.9 Filed 02/03/21 Page 9 of 18




       33.     Upon information and belief, the Platform has the capacity to store

telephone numbers.

       34.     Upon information and belief, the Platform has the capacity to generate

sequential numbers.

       35.     Upon information and belief, the Platform has the capacity to dial numbers

in sequential order.

       36.     Upon information and belief, the Platform has the capacity to dial numbers

from a list of numbers.

       37.     Upon information and belief, the Platform has the capacity to dial numbers

without human intervention.

       38.     Upon information and belief, the Platform has the capacity to schedule the

time and date for future transmission of text messages.

       39.     Defendant’s unsolicited text message caused Plaintiff additional harm,

including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass,

and conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to

Plaintiff’s daily life.

       CLASS ALLEGATIONS

       PROPOSED CLASS

       40.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on

behalf of Plaintiff and all others similarly situated.


                                              9
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.10 Filed 02/03/21 Page 10 of 18




      41.    Plaintiff brings this case on behalf of the Class defined as follows:


      NO CONSENT CLASS: All persons within the United States who,
      within the four years prior to the filing of this Complaint, were sent a text
      message using the same type of equipment used to text message Plaintiff,
      from Defendant or anyone on Defendant’s behalf, to said person’s cellular
      telephone number for the purpose of promoting and/or advertising
      Defendant’s goods and/or services.

      42.    Plaintiff reserves the right to modify the Class definitions as warranted as

facts are learned in further investigation and discovery.

      43.    Defendant and its employees or agents are excluded from the Class.

Plaintiff does not know the number of members in the Class but believes the Class

members number in the several thousands, if not more.

      NUMEROSITY

      44.    Upon information and belief, Defendant has placed automated calls to

cellular telephone numbers belonging to thousands of consumers throughout the United

States without their prior express consent. The members of the Class, therefore, are

believed to be so numerous that joinder of all members is impracticable.

      45.    The exact number and identities of the members of the Class are unknown

at this time and can only be ascertained through discovery. Identification of the Class

members is a matter capable of ministerial determination from Defendant’s call records.




                                            10
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.11 Filed 02/03/21 Page 11 of 18




      COMMON QUESTIONS OF LAW AND FACT

      46.    There are numerous questions of law and fact common to members of the

Class which predominate over any questions affecting only individual members of the

Class. Among the questions of law and fact common to the members of the Class are:

             a) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                 members’ cellular telephones using an ATDS;

             b) Whether Defendant can meet its burden of showing that it obtained

                 prior express written consent to make such calls;

             c) Whether Defendant’s conduct was knowing and willful;

             d) Whether Defendant is liable for damages, and the amount of such

                 damages; and

             e) Whether Defendant should be enjoined from such conduct in the future.

      47.    The common questions in this case are capable of having common

answers. If Plaintiff’s claim that Defendant routinely transmits calls to telephone

numbers assigned to cellular telephone services is accurate, Plaintiff and the Class

members will have identical claims capable of being efficiently adjudicated and

administered in this case.

      TYPICALITY

      48.    Plaintiff’s claims are typical of the claims of the Class members, as they

are all based on the same factual and legal theories.


                                           11
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.12 Filed 02/03/21 Page 12 of 18




         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

         49.   Plaintiff is a representative who will fully and adequately assert and protect

the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is

an adequate representative and will fairly and adequately protect the interests of the

Class.

         PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

         50.   A class action is superior to all other available methods for the fair and

efficient adjudication of this lawsuit, because individual litigation of the claims of all

members of the Class is economically unfeasible and procedurally impracticable. While

the aggregate damages sustained by the Class are in the millions of dollars, the individual

damages incurred by each member of the Class resulting from Defendant’s wrongful

conduct are too small to warrant the expense of individual lawsuits. The likelihood of

individual Class members prosecuting their own separate claims is remote, and, even if

every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

         51.   The prosecution of separate actions by members of the Class would create

a risk of establishing inconsistent rulings and/or incompatible standards of conduct for

Defendant. For example, one court might enjoin Defendant from performing the

challenged acts, whereas another may not. Additionally, individual actions may be




                                             12
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.13 Filed 02/03/21 Page 13 of 18




dispositive of the interests of the Class, although certain class members are not parties

to such actions.

                                        COUNT I
                       Violations of the TCPA, 47 U.S.C. § 227(b)
                      (On Behalf of Plaintiff and No Consent Class)

       52.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set

forth herein.

       53.      It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system … to any telephone number assigned to a …

cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

       54.      The TCPA defines an “automatic telephone dialing system” (hereinafter

“ATDS”) as “equipment which has the capacity – (A) to store or produce telephone

numbers to be called, using a random or sequential number generator; and (B) to dial

such numbers.” Id. at § 227(a)(1).

       55.      Defendant used an ATDS to make non-emergency telephone calls to the

cellular telephones of Plaintiff and the other members of the Class defined below.

       56.      Defendant did not have prior express written consent to call the cell phones

of Plaintiff and the other members of the putative Class when its calls were made.




                                               13
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.14 Filed 02/03/21 Page 14 of 18




       57.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by

using an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff

and the other members of the putative Class without their prior express written consent.

       58.     Defendant knew that it did not have prior express consent to make these

calls, and knew or should have known that it was using equipment that at constituted an

automatic telephone dialing system. The violations were therefore willful or knowing.

       59.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the

TCPA, Plaintiff and the other members of the putative Class were harmed and are each

entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the

members of the Class are also entitled to an injunction against future calls. Id.

                                      COUNT II
                          Violations of 47 C.F.R. § 64.1200
                   (On Behalf of Plaintiff and the No Consent Class)

       60.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-51 as

if fully set forth herein.

       61.     It is a violation of the TCPA regulations promulgated by the FCC to

“initiate any telephone call…using an automatic telephone dialing system…To any

telephone number assigned to a paging service, cellular telephone service, specialized

mobile radio service, or other radio common carrier service, or any service for which the

called party is charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).




                                            14
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.15 Filed 02/03/21 Page 15 of 18




       62.    Additionally, it is a violation of the TCPA regulations promulgated by the

FCC to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces

an advertisement or constitutes telemarketing, using an automatic telephone dialing

system…other than a call made with the prior express written consent of the called party

or the prior express consent of the called party when the call is made …” 47 C.F.R. §

64.1200(a)(2).

       63.    Defendant transmitted calls using an automatic telephone dialing system

to the telephone numbers of Plaintiff and members of the putative class without their

prior express written consent.

       64.    Defendant did not have prior express written consent to call the telephones

of Plaintiff and the other members of the putative Class when its calls were made.

       65.    Defendant has, therefore, violated § 64.1200(a) by using an automatic

telephone dialing system to make non-emergency telephone calls to the telephones of

Plaintiff and the other members of the putative Class without their prior express consent.

       66.    Defendant knew that it did not have prior express written consent to make

these calls, and knew or should have known that it was using an automatic telephone

dialing system. The violations were therefore willful or knowing.

       67.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the

TCPA, Plaintiff and the other members of the putative Class were harmed and are each




                                            15
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.16 Filed 02/03/21 Page 16 of 18




entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the class

are also entitled to an injunction against future calls. Id.

       68.      Because Defendant knew or should have known that Plaintiff and the other

members of the putative Class had not given prior express consent to receive its

messages to their telephones the Court should treble the amount of statutory damages

available to Plaintiff and the other members of the putative Class pursuant to § 227(b)(3)

of the TCPA.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

             a) An order certifying this case as a class action on behalf of the Class as

                defined above, and appointing Plaintiff as the representative of the Class

                and Plaintiff’s counsel as Class Counsel;

             b) An award of actual and statutory damages for Plaintiff and each member

                of the Class;

             c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,

                and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of

                the Class $500.00 in statutory damages for each and every violation

                pursuant to 47 U.S.C. § 227(b)(3).




                                              16
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.17 Filed 02/03/21 Page 17 of 18




          d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.

             §§ 227, et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and

             each member of the Class treble damages, as provided by statute, up to

             $1,500.00 for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

          e) An order declaring that Defendant’s actions, as set out above, violate the

             TCPA;

          f) An injunction requiring Defendant to cease all unsolicited call activity, and

             to otherwise protect the interests of the Class;

          g) An injunction prohibiting Defendant from using, or contracting the use of,

             an ATDS without obtaining, recipient’s consent to receive calls made with

             such equipment;

          h) Such further and other relief as the Court deems necessary.

                                   JURY DEMAND

      Plaintiff hereby demand a trial by jury.

                    DOCUMENT PRESERVATION DEMAND

      Plaintiff demands that Defendants take affirmative steps to preserve all records,

lists, electronic databases or other itemizations associated with the allegations herein,

including all records, lists, electronic databases or other itemizations in the possession

of any vendors, individuals, and/or companies contracted, hired, or directed by

Defendant to assist in sending the alleged communications.


                                           17
Case 2:21-cv-10251-SJM-APP ECF No. 1, PageID.18 Filed 02/03/21 Page 18 of 18




Dated: February 3, 2021


                                          Respectfully submitted,

                                          HIRALDO P.A.

                                   By:    Manuel S. Hiraldo
                                          Manuel S. Hiraldo
                                          Florida Bar No. 030380
                                          401 East Las Olas Boulevard, Suite 1400
                                          Ft. Lauderdale, FL 33301
                                          mhiraldo@hiraldolaw.com

                                          Ignacio Hiraldo, Esq.
                                          IJhiraldo@Hiraldolaw.com
                                          IJH Law
                                          1200 Brickell Ave.
                                          Suite 1950
                                          Miami, FL 33131
                                          E: IJhiraldo@IJhlaw.com
                                          T: 786-496-4469
                                          Attorneys for Plaintiff




                                     18
